Citation Nr: 0725324	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-38 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004  decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for bilateral hearing loss, 
evaluating it at zero percent from January 6, 2004, the date 
the RO received the veteran's claim.  The RO issued a notice 
of the decision in May 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) with the noncompensable rating 
in November 2004.  Subsequently, in October 2005, the RO 
provided a Statement of the Case (SOC), and the veteran 
timely filed a substantive appeal.  

The veteran did not request a hearing on this matter. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2.  The veteran's average puretone decibel losses and speech 
discrimination percentages from the April 2004 VA 
audiological examination converts to Roman numeral 
designation of I for both ears. 


CONCLUSION OF LAW

The criteria for assignment of an initial compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 &  
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.85, 4.86 & 
Tables VI, VIa, VII (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a.  Duty to Notify  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2004 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claim, and of the notice this correspondence 
failed to provide, no prejudice to the veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The January 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim for a compensable rating for hearing loss.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  It 
also specifically asked the veteran to provide VA with any 
medical reports that he had.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also  
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the May 2004 RO decision that is the subject of this appeal 
in its January 2004 letter.   However, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating in the January 2004 letter.  With respect 
to Dingess notice, where such a timing error occurred, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 891 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed  prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

In the instant case, the RO did supply rating notice in the 
October 2005 SOC.  The SOC informed the veteran that after a 
review of the evidence received before and after the January 
2004 notification letter, his increased rating claim remained 
denied.  The SOC also provided a statement of reasons or 
bases for that denial.  The Board issued the SOC after the 
veteran had filed his disagreement with the initial rating 
decision.  Thereafter, the veteran had ample time to submit 
additional evidence concerning the extent of his hearing 
loss.  Timely rating notice would not have operated to alter 
the outcome because evidence establishing an initial 
compensable rating for bilateral hearing loss is lacking.  
See Sanders, 487 F.3d at 887 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  The veteran has not raised an effective date 
claim, and in view of the foregoing, the Board cannot 
conclude that the defect in timing of Dingess notice affected 
the essential fairness of the adjudication.  The presumption 
of prejudice is therefore rebutted.

b. Duty to Assist 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an April 2004 VA audiological examination, which was 
thorough in nature and adequate for the purposes of deciding 
this claim.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II.  Law and Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating  
Disabilities . . . for evaluating the degree of disabilities  
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in the 
rating schedule approximate the average impairment in  
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155  
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such  
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.

Ratings for impairment of auditory acuity are set forth in 38 
C.F.R. § 4.85 through § 4.87, which contain the governing 
provisions, tables and diagnostic codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination); but see 38 C.F.R. §§ 4.85(c), 4.86 
(permitting ratings by using only the pure-tone auditory 
threshold test scores in certain circumstances).  Table VI, 
entitled "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," uses 
calculations from these two tests to determine a Roman 
numeral designation, which represents auditory acuity levels  
ranging from I, indicating essentially normal hearing, to XI, 
signifying profound deafness.  38 C.F.R. § 4.85(b) & Table 
VI.  The horizontal rows in Table VI represent nine 
categories based upon percentage of discrimination in the 
controlled speech discrimination test, whereas the vertical 
columns in Table VI represent nine categories of hearing loss 
based upon the puretone audiometry test.  38 C.F.R. § 4.85(b) 
& Table VI.  The applicable Roman numeral designation in any 
given case is determined by applying these test figures to 
the Table, and locating the designation found at the 
intersection of those two figures.  38 C.F.R. § 4.85(b) &  
Table VI; Acevedo-Escobar, 12 Vet. App. at 10 (noting that 
the Board simply must apply the scores provided by the exam 
to the slots in Table VI to calculate the Roman numeral 
designation for hearing loss).

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. § 
4.85(e); Acevedo-Escobar, 12 Vet. App. at 10.  Horizontal 
rows in Table VII represent the ear having better hearing, 
while vertical columns represent the ear with poorer  
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition  
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of  
Hearing Impairment Based Only on Puretone Threshold 
Average").  It provides that "Table VIa will be used when .  
. . indicated under the provisions of § 4.86."  38 C.F.R. § 
4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) When 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. § 4.86(a). 
Subsection (b) of § 4.86 states that "[w]hen the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will  
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
disability rating for hearing loss, as opposed to having 
filed a claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  The veteran thus seeks appellate review 
of the RO's initial disability rating because of his 
dissatisfaction with the zero percent rating.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id. at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson appeal.  
Id. (recognizing that this rule "is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability") 
(internal quotation marks omitted); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (applying rule in increased rating 
case).  Instead, the Board gives consideration to all the 
evidence of record from the date of the veteran's claim.  
Fenderson, 12 Vet. App. at 126-27.   Additionally, "[w]hen 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability such doubt will be  resolved in favor of the 
[veteran]."  38 C.F.R. § 4.3.  "Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating."  
38 C.F.R. § 4.7. 

c. Standard of Proof 
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996). 

III.  Analysis

The veteran's April 2004 VA audiological examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the puretone 
threshold test, in the right ear, decibels of 15, 15, 55 and  
60 were reported for frequencies of 1000, 2000, 3000 and 4000  
hertz respectively; in the left ear, decibels of 10, 10, 60 
and 60 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 36.25 (rounded down to 36) for 
the right ear and 35 for the left ear.  The Maryland (CNC) 
word list speech recognition test demonstrated 92 percent for 
the right ear and 96 percent for  the left ear.  In light of 
the veteran's test scores, the Board notes that 38 C.F.R. § 
4.86, relating to exceptional patterns of hearing impairment, 
has no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 36 average puretone threshold and 92 percent speech 
recognition leads to a designation of I; application of the 
left ear scores of 35 average puretone threshold and 96 
percent speech recognition leads to a designation of I.  
Inserting the Roman numeral designations of I (better ear) 
and I (poorer ear) into Table VII yields a disability rating 
of zero percent.  Accordingly, because the results of the 
April 2004 audiological examination generate a zero percent 
disability rating, the Board concludes that the veteran is 
not entitled to an increased rating for his bilateral hearing 
loss.  See Lendenmann, 3 Vet. App. at 349. 

While the Board empathizes with the veteran's hearing 
impairment and apparent dissatisfaction with the current 
rating, it must conclude, based on the results of mandatory 
auditory tests and the mechanical application of relevant 
regulations by which the Board is bound, that the level of 
his disability does not rise to a compensable rating.  See 38 
C.F.R. §  4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101(a). 

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593  
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2006).  There has been no showing by the veteran that his 
service-connected hearing disability has necessitated 
frequent hospitalizations beyond that contemplated by the 
rating schedule or has caused a  marked interference with 
employment or other comparable effects.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating for his bilateral hearing loss 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337  (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

IV.  Conclusion  
For the reasons stated above, the Board finds that an initial 
or staged compensable rating for the veteran's bilateral 
hearing loss is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  See Ortiz v.  
Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56. 
  

ORDER

An initial or staged compensable rating for bilateral hearing 
loss is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


